Case 2:19-cv-04849-GMS Document 44-3 Filed 09/30/19 Page 1 of 5




              EXHIBIT B
        Case 2:19-cv-04849-GMS Document 44-3 Filed 09/30/19 Page 2 of 5




     ler                                               Dealer


---
                SUBSCRIBE           FORUMS          ADVUTISE             CONTACT        us      Oua CotlPANT

                                                                                              B«Ol'l'le ,1 fOTl.11e frWloSy                ln11e9 r-'le you r CRH Wottl you r
                                                                                             CCltlll.ed ocar.                              Website •cl see s.1ki$ Ul:eoll .
                                                                                             (..,_la<t 1H Nl;w                             c:.c:t H•,_



  Steve Anenen and Kevin Henahan : ADP Dealer Services
  by: DigHal Dealer

                                                                                                    a       Pr.,,, t er Frlef\dfy VerMon

                                                                                                    ~ E"'d TIiis Art kle




Thct ,11,1rioind.Jsayis cuierdyeng:igcdin,1 dcb:tJc aM:lt ....tioo\W'ls .:rd ii. rcsporisitiobr scaJiing f'lc d:c,1indcdenlip
m.:n:ipt~ sysems..ADP h:n. joincdOpcnScaJrc At= (OSA). ....,a, ii. .:i • ·.:de ~.:rien .1ddrcssing tic &SIJC ol!
aco:ss riode:lcr s ~ Mtiorcc-cr11 NADACCl'lwinien h l.:is Vcg:is. \'IC h:id ,71 opp«Lrily to spe:ik v,iti ~.-e /v'alen.
t hcprc::idctr110I ADP Oo:ler Sc,._;ccs f t Kc-,inHcn.:l'Qn.
scricr >ko prcsi:ICS"II olm.:rloelingf« ADP Dedo- Scrvi:es..
DO: StC!'lfe, t el me a little bit about tho iswo that al tho deafen are tald ng abou t now.it. q,on aoous a .-.1 tho data
I n OMS systems. \\tlat is AO P's pos i1MH1 Of! fl at?
Slic'Ye: As 'fOJ ktlow. AOPh:ls phcd htOSA(O,:,C.-. Sccuo A«o:z) co:iiSOl'l. YOJ c-.:ri scc0Jtt1.:rnct nowonits. l<t"Jetihc.:id.
WojcincdOSA b ,1co.1pool teollSO'IS.. first.Td bernost. t hcprindplcs ti.:i1it h.:is endorsed .:ire ~yflct s.,-nc p-irqlbs
t h¥ WO haldne:.- .Tlddc.:r IOOIS ownbushcs.s pt,ilosop1'Tj:ti.:i1,1 dcl:ibr.llip t.n:l.:rnctrdlyowns. lhod:lc;iinits. OMS • .:rd
de:lcu shout! con1/0l wtio .xc-csses ticird.:i".:i .,-id how i(s usod.

Thc11c ,70,1 n..mbcir cl VQ)ll, t ~ tird~ffics h:rte .xccssodd.x;i h ht p:sst y,ifl .:i dctdcw's pc,misiOl'l. b)'dcing,1 sooon
s a ~ or using :some cmctrkind ol! .:ico:ss h order DO flCll d:r..:i. We v,,on't P'otibl lh:t! .,-id v,,c tirll.de:lo-s sher.It! be ~cto
gO'l'O'nhow t't:rjw.:r11 tl:i l DO tq,pcn So. v,,c b.ilt .1 t l'lcc·tiocd Sb'UC.Uctokc,cp fie dct.:10' h C01Yol: t hc i rst i o- is tis khd
o l•·.:icftiOl'ld .:icccs.s.. wtidiwcedl tird •p:l'tyb:i::i0 ,1,x-cs. Ocdcn. e:in9•tc....tlolTIC'Mrflc-/W.:t'l .xces.s eo hit d:111.:i. n.:-i
is ,1 tit rU.y. bJ1iti.s flch eo go;,..._ Nld lhcde:10' m.:i~ns. rcsponsitiity br s~m.Tldd.:t.:i .:icccs.s.

The s«Ol'ld i er i.s flirdi1.71'f 51.bscrber .xccs.s.ADPdcthus tig'l spocdVPN tnDC1r1ICll.1cces.s .:n1 ~1.:incod systicm s«Urity
hop f r.....-. 4 1[JO>l4<;.ltN........... .,.,n'ln,.l<;,,M l"1'<>1d<=l !'/1

                                                                     Case
                                                            ,1nd ,:11..di       2:19-cv-04849-GMS
                                                                          ng 1JOOk.o&ring                           Document
                                                                                           t9mcir irtJCtg:, icn lhcdcdt:rt            44-3 Filed
                                                                                                                           m:iht:ins. tcspons.blily     09/30/19
                                                                                                                                                    b d:lc;i                 Page
                                                                                                                                                             .:icocs.s .Tld lhc        3 of~
                                                                                                                                                                                ltirdi'.:.'l'f 5 in
                                                            concct:rtt'lrih 01Jttclc:isc Vtt:sions..

                                                             The ritd it:rt is fitd p.:.'l'f in'JC!Elr:illOn. wtiehtcdlyollfcn thc.1tiiiy iot,1 ritd· p:rl'f DO te.:id .:indwrled:lc;ib.xk.Tld bti.
                                                             Thcte «e somediid •p:ries wticire - •11 open'-" !he cr..1Sinordcr DO work. Wdi lhcrn .Tldon.:O:e tlCITl DO sh.:.'ed:lc;ibOlh
                                                            W"f'.
                                                            The 1.:ist N,"OIC"MS .:ire ,1p:1ymodcl• .T1d lhcdcdt:rt,'fitdi1.:.'l'f9CIIS rig'lts. .:r-.:1 .xces.s DO !he APlprogr:im. The dcl:i1er/tird ·
                                                            p.:.'!ymJ:11 m:int:init.Tld lhediid •p:r!y p:iys .:imO'd'l~fcc for fie APL

                                                            H~. h.:r/Ylg SJd t1:a. t 's d fliw l ..... Cll'lyo.J h:l'<C .11tird·p:1rtjn<lgoingtl'l'ol.q'l ,71 APl'lfho \'Gn:5 to pJI .T1.1gc,t1lor ,1pi:ce
                                                            o f ~-eonois cr..1s sys,ocrn N co.Jdco,r1,411 d:t..:i. tn:.l's n«good b lhc dcl:ibro rfor us.. tn:.l's n01 somC'tlhgwcwtl
                                                            endo~ Noris it somC'tlhg lhc OSAcodtOnondorscs.

                                                             DD: Butdon'I you- sys1ma have an .-if.WUs p-ognm !hat idc,.ilies flose potcin tial lb-eats?
                                                            Sll!Yo: Yes.. h=)'do. &.11'/ftoi f'l:il~pc:ns.. lhc dcl:ibrpoin:s to us ,1nd diirll.s o, s ~ -.-.do,,n m, .:i te:iu1tfA\Oltl:il
                                                            wo'wg<lon flmi . wtlcn h Lica. - do.11lthcdi.:igio:11Q only to in:I SOTC ritd·p:r!yWIUe scmC!tling. pJ lit on fie s~m
                                                            ,1ndc..:iused d:t..:i cor"-"'icn Noli dicre' s .1P'obbm.,.,;tidicd:lc;id,,:c's ,71 is.sue b bolh thc dcsdt:rt ,71dus..

                                                            D0: A.t somepoh a de* • grait eocess to • tl ird11a1y .t,o wll ootnp'Omis ot~ dNle r"sdata.ts A.OP 9"19 to
                                                            u y to I~         de*'·
                                                                               • You dloso to <jve it to XVZ Comp.any? tt dUl'I hr.-e SC!ICU rity p-otoools in place .-id somehow its
                                                            dat a got oomp'Omised .-id now 10.,000ot you- s OMoee ustomen aid tleir a-edit OM'd numbers we out !~re.•
                                                            Sll!Yo: Th:ts di oral\ ior ,1 dcl:ibr WlO cleat. lhc i tSHt:rt le-.-d. The died« neods DOm.:kc :iuro t 's ,1 I09i m:ioediid•p:rl'f:one
                                                            t""'s gohgto h:rM ~ropiMe scw-il'jme.:isaes in pbo:. &.itd'l:i(s b !he dcl:ibtDO dcddc. bee.ll!JSC lhcdcsdt:rt is lhc one
                                                            work.hgwititiodiid•p:rl'f. Wheltlcr l 's .,.,;ti .:i modern. Wdi ,1 sitll'b sc,ccn =po. or SOTC!Hng moroco""Ull lhcr/nccd
                                                            tobe arcU. Wl'n'l - v,,olk, .,.,;ti .:1 tin:li'.:.'l'f. - .:ssll. flew~ q.JOSa0ns .Tld ccri tylhc P'«CS.S.
                                                            DO: Do you p-ovide somciUi ng to tledeab' th at s,rys., 6M r. DNAe r. Uis is• seourity audil ques lionna h.,..? Please
                                                            have a nybody you 're tlinling ot9raotin9 aoooss to your system oomffC!le tt.s lof you a nd have you r JT people t a
                                                            • lodt at it.'"
                                                            S ll!Ye: We h:rM ,1 sories tA q.JCISIOns f'l:il wo'I .:ssll.of01Jr lhird•p:irr,gro'-"'-bl.A wcdon't pJO'lidc ,1 sccuril'f .:t1Jdt
                                                            q!JC!Slionn:ito DO !he dcl:ibt. bCl(;olllJ:xt .11111:c pcitti- .,.,;ti socond·li« .Tld d"ird-ci:rle-.-d .:icocu-dcsd«s h:l'<C .1Sll.cld us to
                                                            ""°s.s SCW'iy. Sowe W)(, 'Ok..:rj. hcro' s howwcccrStydiS.~ Md lhc ditd·p:r!yh:ls to meet .:n:I Ccrlll~.,.,;tico,t:ih
                                                            rosa-ictOns wo'>,e pJ linpl.xc Y<ifl lhc APL

                                                            DO: C.-i you g iwe us .-i update en themaoaged OMS .-id Vdoe Ov t:rt IP olto ring?
                                                            S ll!Yo: The DMSm:in:iged serYkeon'titomtcrll h:n. bcccrncVttyceioahc b 01Jrdcsd«s.. Dcd«s «e W'jing. ·1don'th:rM
                                                            tho resources to irrtOStin m:ri.:lgng .1«n1pJOCI' systcrn.1nd ht,1ppopri:tJO tlCll'/OIOl'k..lOll done i:klngc..:iro tA«n1pli,,71CC
                                                            issi.cs ik.cpriv:riz-.:riai. fie uscofd:lc;i.or b:Kkingup i!es on i rrc. Howdo lk.n~ N rwlo:ided thol.11es1rclc:isc ,yic1 di
                                                            o f ht iu.oos      .,M
                                                                                go Wti lh:ir?'"

                                                            A tier l~ring todcdcrs.. - IJOOk.t ..._,on01J~Vffl. tobJld .:inc&aiwmodol .TO!Sld m:in:igod seryiocs b ht died« :IOl"Mt
                                                            business. k h:n. ,:-..:ii.qt. on .Tld I .:rn VttyplC3SOd 'lrih lhc .xcq:1.:rice b>,el Moro fl.Tl 60 pc,cenl fAC11Jr :s.,bs,,,,,. «n1hg in
                                                            USC .:I m:ri~ serve-es O'M,orrnotl;, ,1S opposod &oh.:r.tlg .:I SCMtt .111hc dio.-.l~On. The ASPmodol h:n. lcss                     ""''°111
                                                            CO:IIS. ,yd c.:ri .X.Wlyrcdxe SOTC costs .11 ,1dcd«stipO'Mti mc.

                                                            Giwn ht success tAthcm.:n:igc,d cr..1Serr.taimcru. woh:lwriow.1,QPicd t 1J0.1 so-Mr-b.'lscd oeb~y soluion. We
                                                            t hougl'l wccoiJd~ply lhc s.TT10 I09otA ,1m:1n:iged sc,yiceonW<nT1cin1b DMS sysbOms to lhc IPP,one soluicn We
                                                            sp~ lhcl.mt yew .Tld .1hdJifflCS.ing. CtC.:dng di lhcnocess.7yho:11h9 bdliSos .:n:1 nct'/OIOl'k.s...,citllily to .x.oJ:ilytU'llhc
                                                            lines. .:n:I onsuring fieupimo WHbe ,11 .:ri ~ornclytel.:bb le-Id. We¼ .xccrnplshod,11 d,,11 ,1ndn~ - 're .1tio DO Ol'!lor,1
                                                            w,y sccurc. COlillbOC oe!ophory sell.lion ti:i1metls ricclyWdi o, OMS.. dlin .71ASP. orm.:n:igc,d so-lie-cs efM'onmen1
                                                            .,.,;ti1cssu¢'~ costs.

                                                            A m:ri.:igod soryiocs «ilophory so~lionwil nOlon~ helpdcsdt:rts W'Mmoney. bJ1WII ffiP'O'M theiir eus«n1cr's e"'crionccc.
                                                            The P,ono a iteC9".:tJCld 'lrih fie cr..1S~plic:don solMaro: sowtic,n lhc p,Gne rings thc dcsd« c.:ri scowtieheus1omoris
                                                            ailing .Tld c::,n look.#!ail hiuory. roporthi.:11oyordietn hiuory. Thcr/ ,11C .:O:etogolail -~ClS NI showail volUTlob)'
                                                            dcp:11~T1etn b c:idi hcl.lr d lhcd:ly. how m~c..:ils wmi rri.sscd .Tld vdwtJ.e hbm:illion su:t. m, me.:isaing .:id
                                                            el!ic,ciwnes.s.
                         Case 2:19-cv-04849-GMS Document 44-3 Filed 09/30/19 Page 4 of 5
OD : It'll b e intere sting to see in a few months what kind of savings deale rs realiz e from this solution.
Steve : We think the s avings will be substantial. Many o f the large automo tive consolidators ha ve been asking for this
service. They have locations all over the oountry and a mana ged solution is perfect for their size operations. They want
reliable circuits, a s mooth process and assurance that their system is fully redundant - we can do that. It a lso f~s nicely for
the s maller dea lerships that do not want to fund the cap~al for a new PBX/server or worry about future obsolescence.

OD : Does this solution provid e any technical advantages for the d ealer?
Steve : Absolutely. Phones have now beoome intelligen t devices becau.se they integrate w ~h the OMS, making the phone a
more effective tool to improve the quality o f the customer's experience. Another advantage I should mention is ~s ability to
incorporate scrl)ts. If a dea ler w ants to ha ndle calls a certain w ay, a scrl)t c an be entered into the system and c an oome up
during a c all. If the dea ler w ants to have salespeople working on follow-up phone c alls, a scrl)t will oome up to work from.
Dea lers c an train staffers to use the phones to augment their c all handling process.

OD : So w ith integration to the OMS a d ealer could know about the caller' s rel ationship w ith the d ealership?
St eve : Absolutely. The system interfaces into the dea ler's business applications and will tell the dea ler staffer on the line
that this customer is a part o f the Smith family for example. · He's the son, the family has four cars with me, they've been w ~h
me for 10yea rs and they spend more tha n SS,000 per yea r." Tha t's rea lly powerful information right up front that you're able to
aocess while handling the c all.

OD : What else are you working on to le verage the d ealer' s n etwork at the d ealership?
Steve : Nel\wrk Video is th e next exciting area we are working on. A dea ler w ants to be able to look at a ny area o f the
dea lership, including vehicle inventory lots, w hich are o ften ou t o f direct view o f the dea ler personnel. He w ants to see the lot
at night when he may not be there, or perhaps if a dealer is aw ay and he w ants to take a look at his showroom traffic w ~hin
the dea lership.

We asked, " How do we take nel\vork video as an advanced technology today and use ~ elsewhere w ~h in a dea lershipT First
and foremost, using video mon~oring is useful for security: looking at a 360 view o f your entire dea lership using security
cam eras. The cameras have become less obtrusive, a lmost invisible. We looked at this video surveillance, and then we
looked at some o f the high asset area s o f a dea lership, like vehicles or parts or service.
We took today's incredible video technology and enabled dea lers to zero right in on a license plate for owner reoognition. The
intelligence is built into the OMS database, w hich brings up a repair order so the dea ler knows who the customer is before the
driver even gets out o f the car. The customer service history is brought up on the screen for the service advisor to have rea dy
as the customer approaches. It's another w ay o f improving the qua lity o f the experience for the custom ers at the service lane.

OD : Where else are you using vid eo in the d ealership?
Steve : We're using this in the F&I o ffice to help dea lers with the F&I process. With all the liability issues surrounding F&I, we
wondered if there w as a w ay for dea lerships to protect themselves as well a s protect the custo mers. Video recording allows
the dea ler to ensure that the F&I mana ger correctly followed procedure during the oo ntracting process. And if th ere is some
misoomm unication, the dea ler ha s a visual reoord o f the process recorded, documen ted a nd archived, and is able to aocess
any particular dea l very ea sily.

OD : Do you say, " Mr. Dealer I if you implem ent this, you' ve got to have a system for watching the.se things b ecau se if
you vid eotape but don' t watch it to see if somebody' s doing something wrong, it doesn' t do a lot of good?"
Steve : We do, and dealers use the video for training purposes. Helping newer F&I mana gers oover all o f these steps, the
mana ger can say, 'Well, you oould ha ve also shown the m enu, and you also oould have talked about extra product X, or
o ffered w arranty Y." So part o f the advantage o f nel\vork video is training to upsell and being sure the F&I staff makes the
customer aw are o f all the potential o fferings. And the reoording works to protect both the consumer and the dea ler if there is a
misoomm unication. As a result, dea lers implementing this program have seen greater prof ~ability on F&I transactions.

OD : S o af t er you implement a system like that, who views a random number o f these transactions to make sure
everything is b eing done?
K evin : Usually f s the general sales man ager. S ome w ant to see certain deals, a nd some actually do m ore frequent, random
checks. Criteria might dictate that if a certain dea l doesn't hit a certain threshold, the general sales man ager w ants to review
that dea l, look at the tape and find out w hat happened during the process.

OD : We talke d a little bit about managed services for IP t elephony and the evolution from where we started w ith
server--based OMS, and w e talked a little bit about managed services for OMS. W e tal ked about a server--based IP
                       Case 2:19-cv-04849-GMS Document 44-3 Filed 09/30/19 Page 5 of 5
phone that has now moved to the next realm of technology and managed services environment Would you like to
comment at au on the technology side of that?
Kevin : Our main goal is to make the process easy for the dealers. There's no better way to do this than for us to man.age the
technology dealers use in their dealersh 1)$. The back-end work is done somewhere else, and someone else takes care of it
for the dealer. In the past, the phone system was something that was always inside the four walls of the dealershl), creating a
lot o f issues. Now that we've taken the phone system otfs~e and dealers don't have to \\0 rry about ~. We manage the
0000 lescence - the dealers do not have to worry about ~.




Rate This Article :         0* 0** 0 *** 0 ...... ®*****
Comments :




Your Email
       Rate This A rticle
